Judge Britt
dissenting.
'I agree with the majority that the trial judge did not violate the provisions of G.S. 1-180 as that statute relates to the expression of an opinion before the jury. That was not the case here. I do think, however, that the able trial judge went too far in his warnings and admonitions-to the witness Marie Rhodes, and that his statements to her in the absence of the jury were coercive.
The record reveals that after three witnesses had testified for the State, the district attorney requested a voir dire in the absence of the jury to have the court declare Marie Rhodes a hostile witness. At that time she was examined and cross-ex*436amined at length with respect to the testimony which she proposed to give at trial and its conflict with written statements she signed soon after the occurrence of the alleged offense. Following the voir dire, the court declared Marie Rhodes a hostile witness and permitted the State to call her as a witness and cross-examine her with respect to the written statements.
The jury was returned to the courtroom and the witness was questioned by the district attorney. Soon after defendant’s counsel began his cross-examination, the trial judge, on his own motion, excused the jury again. At that time, His Honor not only told'the witness several times that she was “treading on dangerous ground” and that the court was “not going to tolerate any perjury in this case,” but pointed out what he considered were defects and inconsistencies in her testimony.
Assuming, arguendo, that it is permissible for the trial judge to warn a witness with respect to perjury, there should be no coercion. While the offense with which defendant is charged is sordid and shocking, he is entitled to have the jury weigh the evidence, separate the true from the false, and arrive at a just verdict. Should any witness commit perjury during the trial, indictment and prosecution of the witness for perjury would be appropriate.
My vote is for a new trial.